USCA4 Appeal: 22-1539      Doc: 9         Filed: 07/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1539


        In re: LARRY DAVIS,

                            Petitioner.



                        On Petition for Writ of Mandamus. (1:17-cv-03002-CCB)


        Submitted: July 19, 2022                                            Decided: July 22, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Larry Davis, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1539       Doc: 9         Filed: 07/22/2022      Pg: 2 of 2




        PER CURIAM:

               Larry Davis petitions for a writ of mandamus, alleging that the district court has

        unduly delayed acting on his 28 U.S.C. § 2254 petition. He seeks an order from this court

        directing the district court to act. Our review of the district court’s docket reveals that the

        district court has now ruled on Davis’ § 2254 petition. Davis v. Bishop, No. 1:17-cv-

        03002-CCB (D. Md. filed June 27, 2022 & entered June 28, 2022). Accordingly, because

        the district court has recently decided Davis’ case, we deny the mandamus petition as moot.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                 PETITION DENIED




                                                      2